                                                                                 FILED
                                                                          2021 MAY 13 PM 3:05
                                                                                CLERK
BARBARA KATRON (DC Bar 387970)
Senior Counsel                                                            U.S. DISTRICT COURT
ANDREW J. DOBER (DC Bar 489638)
COUNSEL
3501 Fairfax Drive
Arlington, VA 22226
Tel: (703) 562-2545
Fax: (703) 562-2477
Email: adober@fdic.gov

Attorneys for Plaintiff
Federal Deposit Insurance Corporation, as Receiver for
America West Bank, L.C.


                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


 THE FEDERAL DEPOSIT INSURANCE
 CORPORATION as receiver of AMERICA
 WEST BANK, L.C.                                    Case No. 1:09-cv-56

                     Plaintiff,
                                                REPLY IN SUPPORT OF MOTION TO
       v.                                       UNSEAL

 DOUGLAS M. DURBANO, an individual,
 and the DURBANO LAW FIRM, P.C., a Utah
 professional corporation

                     Defendants.                   FILED UNDER SEAL




                       LODGED WITH THE COURT UNDER SEAL
                  PURSUANT TO 2009-05-04 “ORDER SEALING CASE”
         Plaintiff, the Federal Deposit Insurance Corporation, as receiver of America West Bank,

L.C. (FDIC-Receiver), respectfully files its reply in support of its motion to seal.

         The FDIC’s brief sets out its rationale for the motion, both in terms of legal standards

under DUCivR 5-2 and the practical reasons relating to proceedings in Case 2:16-cv-326.

Although defendants, in their opposition, contest the relevancy of the sealed documents to Case

2:16-cv-326, that is for Judge Oberg to decide, 1 and defendants offer no reason that warrants

continued sealing of this case. FDIC-Receiver further notes that on May 10, 2021, plaintiff filed

a short form motion to compel FDIC-Receiver to produce the very server that was at issue in this

case. A copy of that filing is attached as an exhibit to this motion (minus the exhibits). FDIC-

Receiver’s opposition is due Monday, May 17, 2021. Several of the filings from this case will be

submitted as exhibits to FDIC-Receiver’s opposition and referenced in arguments. To be sure,

FDIC-Receiver anticipates Judge Oberg will decide the motion to compel, but absent a court

order unsealing this case before Monday, FDIC-Receiver will have to submit sealed filings in

Case 2:16-cv-326. If there is a later hearing on the motion, that may have to proceed under seal

as well and, as explained in FDIC-Receiver’s motion, the circumstances that necessitated sealing

the proceedings in 2009 no longer exist. A proposed order is attached.



Dated: May 13, 2021                                 Respectfully submitted,

                                                    /s/ Andrew J. Dober___________
                                                    Andrew J. Dober (DC Bar #489638)
                                                    Counsel, Corporate Litigation Unit
                                                    Barbara Katron (DC Bar #387970)
                                                    Senior Counsel, Corporate Litigation Unit
                                                     Attorneys for Federal Deposit Insurance
                                                     Corporation, in its Capacity as Receiver for
                                                     America West Bank

1
    Motions in 2:16-cv-326 have been referred to Judge Oberg.
                                 CERTIFICATE OF SERVICE
       I, the undersigned counsel for the Federal Deposit Insurance Corporation, as Receiver for

America West Bank, certify that on May 13, 2021, I filed the foregoing Reply in Support of

Motion to Unseal by email to the clerk’s office, and, certify that, a true and accurate copy of this

motion was sent to Douglas Durbano and the Durbano Law Firm by email and mail.




                                                      Andrew Dober
                                                      Andrew Dober
